Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  October 28, 2020                                                                                    Bridget M. McCormack,
                                                                                                                     Chief Justice

  160668-9                                                                                                  David F. Viviano,
                                                                                                            Chief Justice Pro Tem

                                                                                                          Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                             Brian K. Zahra
            Plaintiff-Appellee,                                                                          Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
  v                                                                   SC: 160668-9                       Megan K. Cavanagh,
                                                                                                                          Justices
                                                                      COA: 342039; 342043
                                                                      Macomb CC: 2016-000309-FH
  JAMES CURTIS BECK,                                                               2017-001376-FC
             Defendant-Appellant.
  _____________________________________/

         By order of June 17, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 17, 2019 judgment of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

           The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether the defendant’s retrial in Docket No. 2016-000309-FH was barred by
  the Double Jeopardy Clauses of the federal or state constitutions, US Const, Am V; Const 1963,
  art 1, § 15; (2) if so, whether vacating his convictions in that case would also warrant a new trial,
  resentencing, or any other remedy in the jointly tried case, Docket No. 2017-001376-FC; and (3)
  whether the trial court improperly imposed a mandatory minimum sentence of 25 years for an act
  of first-degree criminal sexual conduct (Count II) that was not charged as carrying such a
  minimum. See Alleyne v United States, 570 U.S. 99, 109-111 (2013); Apprendi v New Jersey, 530
U.S. 466, 476, 478-479 (2000). In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental
  brief within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix filed by
  the appellant. A reply, if any, must be filed by the appellant within 14 days of being served with
  the appellee’s brief. The parties should not submit mere restatements of their application papers.

          The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association
  of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to file
  briefs amicus curiae.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 28, 2020
          t1021
                                                                                 Clerk